DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
In the amendment of 07 June 2022, claim 20 is amended.
In the election of 07 June 2022, claims 12-14 and 16-20 are withdrawn leaving claims 1-20 pending and claims 1-11 and 15 presented for examination.

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-15, drawn to a garment, in the reply filed on 07 June 2022 is acknowledged.  The traversal is on the ground(s) that Inventions I and II both have a closed configuration (Remarks page 6) and the two groups are related (Remarks page 7).  This is not found persuasive because even though both Inventions are capable of closing they still have other diverging subject matter. Furthermore, even though the Inventions are related, they are still distinct as set forth in the Restriction Requirement of 4/8/2022.
Applicant's election with traverse of Species A, claims 1-11 and 15-20, drawn to a garment shown in figs 1-9, in the reply filed on 07 June 2022 is acknowledged.  The traversal is on the ground(s) that the embodiments “may be used” together (Remarks page 7).  This is not found persuasive because the Species have diverging structures.
Applicant argues Subspecies 1-4 are obvious variants of one another (Remarks page 8). Therefore, the restriction requirement between Subspecies 1-4 is withdrawn and the Subspecies will be examined together.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-14 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention or Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07 June 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the waistband being elastic (claim 8), elastic in combination with a tightening rope (claim 8, the figures support a tightening rope 118; however, claim 8 recites “at least one of elastic and a tightening rope, suggesting there is an embodiment having both elastic and a tightening rope, which is not shown in the figures) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the waistband being elastic (claim 8), elastic in combination with a tightening rope (claim 8, the figures support a tightening rope 118; however, claim 8 recites “at least one of elastic and a tightening rope, suggesting there is an embodiment having both elastic and a tightening rope, which is not supported by the disclosure).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The non-enabled subject matter is the leg extensions. It is not clear from the disclosure or the claims what the leg extensions are, and they could be any number of things such as openings, pieces of material such as gussets, printed matter, or something else. Since it is not clear what the structure of the leg extensions is nor how they contribute to the function of the garment, claims 6 and 7 are not enabled by the disclosure.
Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The disclosure does not enable an embodiment having a waistband that includes both elastic and a tightening rope.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rendered indefinite for further limiting the tightening rope; however, claim 9 depends from claim 8 which recites a tightening rope in the alternative. Therefore, a tightening rope is not required by claim 8 which renders claim 9 indefinite.
Claim 10 recites the limitation "each side of the access panel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the buttons" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The claim has support for “a plurality of buttons or snaps” but not “buttons.”
Claim 11 recites the limitation "each side of the access panel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schustack (US 3279469 A).

As to claim 1, Schustack discloses a garment for facilitating urination (“Foundation garment with crotch strap,” title, capable of and intended to facilitate urination as disclosed in col 1 line 10-20), the garment comprising:
two leg openings (22); and
an access panel between the two leg openings (combination of 40, 46, and 60), the access panel extending from a front of the garment to a back of the garment (the front being shown in figures 1 and 2 and the back being shown in fig 5, see also fig 7 which shows both the front and the back), wherein the access panel is coupled to the front of the garment with an attachment (24’ and/ or 54 and/ or 56), and wherein the garment is configurable between an initial, closed configuration (fig 1) and a second, open configuration in which the access panel is at least partially detached from the garment (fig 2).  

As to claim 2, Schustack discloses the garment of Claim 1, wherein the access panel includes a bottom panel in a crotch region of the garment (46), and wherein the access panel is coupled to the back of the garment by the bottom panel (at 24’ as shown in fig 4).  

As to claim 3, Schustack discloses the garment of Claim 2, wherein the bottom panel has a polygon shape, and wherein the polygon shape has at least five sides (46 has five sides as shown in fig 4).

As to claim 5, Schustack discloses the garment of Claim 2, wherein the two leg openings extend from a top of the garment to a bottom of the garment (fig 1, this is a known feature of lower body garments), and wherein the two leg openings have a same length (fig 1).  

As to claim 6, to the degree enabled by the Applicant’s disclosure, Schustack discloses the garment of Claim 2 further comprising: leg extensions extending from the bottom panel to at least a partial length of each of the two leg openings (in annotated fig 6 below, the encircled portions extend from the bottom panel 46 to at least a partial length of each leg opening when the garment is in the closed configuration).

    PNG
    media_image1.png
    379
    441
    media_image1.png
    Greyscale


As to claim 7, Schustack discloses the garment of Claim 6, wherein the leg extensions have a triangular shape (see the encircled portions of annotated fig 2 above).  

As to claim 8, to the degree enabled by the Applicant’s disclosure, Schustack discloses the garment of Claim 1 further comprising: a waistband at a top of the garment (30 as shown in fig 1), wherein the waistband includes at least one of elastic (“elastic looped connections 30,” col 2 line 25-30) and a tightening rope, and wherein the waistband is configured to change a size of the top of the garment (this is a known property of elastic).

As to claim 10, Schustack discloses the garment of Claim 1, wherein the attachment is a plurality of buttons or snaps (54, 56) that extend along a length of each side of the access panel (no sides have been recited, so for the purpose of examination, “each side” is interpreted as each of the two top sides), and wherein the garment is configured from the initial, closed configuration to the second, open configuration by undoing the buttons to release the access panel from the garment (as best understood, see figs 1 and 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schustack (US 3279469 A) as applied to claim 3 above, and further in view of Carlson (US 3974836 A).

As to claim 4, Schustack does not disclose the garment of Claim 3, wherein the bottom panel has a hexagon shape.  
It is noted that Schustack’s bottom panel has five sides, although fig 4 shows the side at 24’ is arched. If the arch were an angle, the bottom panel would have a hexagon shape.
Carlson teaches a similar garment (“Girdle,” title) including the bottom panel has a hexagon shape (a hexagon has six sides separated by six angles, see annotated figs 1 and 4 below).
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a six-sided bottom panel because Applicant has not disclosed that the sixth side provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with 5 or 6 sides because the number of sides does not affect the function of the garment.  Therefore, it would have been an obvious matter of design choice to modify Schustack to obtain the invention as specified in claim 4.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the bottom panel of Schustack with a hexagon shape as taught by Carlson for the purpose of aesthetics and achieving the desired amount and placement of coverage.

    PNG
    media_image2.png
    614
    572
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    718
    484
    media_image3.png
    Greyscale

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schustack (US 3279469 A)
As to claim 9, Schustack does not expressly disclose the garment of Claim 8, wherein the tightening rope extends through the waistband and a top of the access panel, wherein the tightening rope is the attachment, and wherein the garment is configured from the initial, closed configuration to the second, open configuration by untying the tightening rope to release the access panel from the garment.
However, on page 8 of the 6/7/2022 Remarks, Applicant states, “Further, it is submitted that the alleged species are obvious variants of each other. While the different species may each illustrate varying shapes of the access panel or the bottom panel and varying attachment means, but it is submitted that each of these alleged species are obvious variants of each other.”
Therefore, even though Schustack does not disclose the tightening rope, Schustack does disclose the elastic waistband, which Applicant states is an obvious variant.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the tightening rope extends through the waistband and a top of the access panel, wherein the tightening rope is the attachment, and wherein the garment is configured from the initial, closed configuration to the second, open configuration by untying the tightening rope to release the access panel from the garment, because Applicant states this is an obvious variant of the elastic waistband.

As to claim 11, Schustack does not disclose the garment of Claim 1, wherein the attachment is two hook-and-loop fasteners extending along a length of each side of the access panel, and wherein the garment is configured from the initial, closed configuration to the second, open configuration by undoing the hook-and-loop fasteners to release the access panel from the garment.
However, on page 8 of the 6/7/2022 Remarks, Applicant states, “Further, it is submitted that the alleged species are obvious variants of each other. While the different species may each illustrate varying shapes of the access panel or the bottom panel and varying attachment means, but it is submitted that each of these alleged species are obvious variants of each other.”
Therefore, even though Schustack does not disclose two hook-and-loop fasteners, Schustack does disclose the plurality of buttons or snaps (see the rejection of claim 10 above), which Applicant states is an obvious variant.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the attachment is two hook-and-loop fasteners extending along a length of each side of the access panel, and wherein the garment is configured from the initial, closed configuration to the second, open configuration by undoing the hook-and-loop fasteners to release the access panel from the garment, because Applicant states this is an obvious variant of the plurality of buttons or snaps.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schustack (US 3279469 A) as applied to claim 3 above, and further in view of Swafford (US 8479320 B2).

As to claim 15, Schustack does not expressly disclose the garment of Claim 1, wherein the garment is composed of a textile material including at least one of cotton and polyester.
Swafford teaches a similar garment (“Clothing article facilitating a wearer's ability to use the bathroom while wearing the clothing article,” title) including cotton (col 4 line 15-20).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a garment composed of a textile material including at least one of cotton and polyester, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See similar garments with access panels on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732